Citation Nr: 1017257	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from April 1941 to December 
1946, from January 1947 to September 1953, and from October 
1953 to March 1968.  He died on June [redacted], 2006.  The appellant 
is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board remanded the claim in July 2009 for further 
development.  The requested development has been completed 
and the claim is ready for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2006.  According to the 
death certificate, the immediate cause of death was 
intracerebral hemorrhage.  

2.  At the time of the Veteran's death service connection was 
in effect for residuals of fusion of the cervical spine, 
right shoulder rotator cuff injury, lumbosacral strain, 
cervical radiculopathy of the right upper extremity 
associated with residuals of fusion of the cervical spine, 
lumbar radiculopathy of the lower right extremity, injury of 
the right thumb and pendonoplasty, hemorrhoids, bilateral 
herniorrhaphy, thoracotomy scar, appendectomy and exploratory 
laparotomy scars, minimal dermatitis of the face, and anxiety 
tension headaches.

3.  The veteran's fatal condition is not shown to be related 
to his period of active military service, or caused by any 
incident of service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant post- adjudication VCAA notice 
by letter dated in December 2009.  The appellant was notified 
of the evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
Veteran's service-connected disability caused or contributed 
to the Veteran's death or evidence the Veteran died of a 
service-connected injury or disease.  

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim); and of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (a list of service-
connected disabilities during the Veteran's lifetime, an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition and for a condition not yet service 
connected).  

To the extent that fully adequate VCAA notice came after the 
initial adjudication the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA medical records, private medical 
records and obtained a VA medical opinion.  

As the appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




Legal Criteria and Analysis

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.303, 
3.306 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Service treatment records show that in February 1943 the 
Veteran received a physical examination which noted that he 
was in an automobile accident resulting in loss of 
consciousness for 15 minutes.  He was noted to be fit for 
duty.  The Veteran was in a subsequent automobile accident in 
March 1955 and fractured his skull.  January 1968 records 
note that the Veteran did not recall being unconscious, but 
experienced problems with memory and thought processes as a 
result of the March 1955 accident.  He was diagnosed at the 
time with muscle contraction headaches, possibly with some 
vascular component.  

Records of August 1955 show the Veteran sought treatment for 
symptoms related to an auto accident he had been in three 
months before.  A physical of September 1957 shows that the 
Veteran's head, face, neck and scalp, and vascular system 
were noted to be normal.  The accompanying Report of Medical 
History shows the Veteran denied frequent or severe 
headaches, high blood pressure, or neuritis.  It was noted 
that he had been in a car accident in March 1955 where he had 
fractured his skull.  It was noted that he was not 
hospitalized at the time.  

An annual physical of February 1964 shows that the examiner 
noted the Veteran had frequent headaches which were thought 
to be due to tension.  

An October 1967 physical done for a Medical Board noted the 
Veteran's vascular system as normal.  His head, face, neck 
and scalp were noted as abnormal.  The abnormality was noted 
to be a well healed surgical scar on the anterior cervical 
region and limited range of motion on the neck.  The examiner 
noted the Veteran had been in an auto accident in 1955 where 
he had sustained a skull fracture with no complication and no 
sequelae.

A post service VA examination of October 1968 noted the 
Veteran's head, face and neck as normal.  His cardiovascular 
system was also noted as normal.  

VA outpatient records of October 1979 noted the Veteran had 
hypertension in good control.  Records of August 1986 note a 
diagnosis of hypertension.  Records of September 1968 note 
the Veteran complained of occasionally severe headaches.  A 
diagnosis of questionable early cardiovascular disease was 
noted.  

VA outpatient treatment records of April 1990 show the 
Veteran underwent a cerebral and aortic angiography.  Cardiac 
history was noted to include a history of a "leacky" valve 
known for seven or eight years and mild hypertension under 
control.  

Private records of June 9, 2006 show that the Veteran went to 
the Emergency Room with complaints of "something is wrong."  
It was noted the Veteran had a history of coronary artery 
disease status post myocardial infraction in 2004.  A CT scan 
of the head showed a large left occipitoparietal hemorrhage 
with midline shift and mass effect, as well as surrounding 
vasogenic edema.  He died on June [redacted], 2009.  The cause of 
death was noted as intracranial hemorrhage.  

A VA examination report of January 2010 noted that the 
examiner opined that the condition/disability death due to 
massive intracerebral hemorrhage was not caused by or the 
result of military service or any service connected 
condition.  The examiner reasoned that the Veteran had a long 
cardiovascular history including TIA's, carotid 
endardectomies, AAA repair, CAD with stents, valve 
replacements and CHF/hypertension.  He was on Aspirin and 
Plavix at the time of his death.  The examiner noted that 
none of the above pathologies were service connected.  He 
noted that the Veteran's service connected disabilities 
included scars, hernia, hemorrhoids, and musculoskeletal 
problems with radiculopathies and stated that none of these 
contributed in any way to his death.  He noted that the 
Veteran was in a motor vehicle accident in 1955 with a skull 
fracture.  However, he stated, it is extremely unlikely that 
any injury from that contributed to his death 50 years later.  
Hence, he stated, it is impossible for him to opine that the 
Veteran's unfortunate death from a massive intracerebral 
hemorrhage was related in any way to his military service or 
any service connected disability.  

The record reflects that although the Veteran was in two car 
accidents while in service including one in 1955 where he 
incurred a skull fracture, there was no treatment or 
identification of a cardiovascular disease or intracranial 
hemorrhage  during active duty or within one year of 
separation.  Indeed, the October 1967 physical done in 
conjunction with his Medical Board noted his vascular system 
to be normal.  Moreover, the October 1968 VA examination also 
showed his vascular system and head to be normal.  The post 
service record indicates that the Veteran was being treated 
for hypertension in October 1979 and a questionable early 
cardiovascular disease diagnosis was given in September 1986.  
The Board points out that the first evidence of hypertension 
was not until 1979 and cardiovascular disease was not noted 
until 1986, this was more than a decade after service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  We 
also note that there is no reliable evidence relating the 
fatal disease processes to service.  38 C.F.R. § 3.303.

The record discloses that despite the appellant's contentions 
that the Veteran's intracranial hemorrhage was related to 
service, she has presented no medical evidence in support of 
her claim.  Moreover, upon review of the claims folder by a 
VA physician in January 2010, it was unequivocally found that 
the Veteran's service or any of his service connected 
disabilities did not cause his death from intracranial 
hemorrhage.  Indeed, he stated it was impossible for him to 
find that the cause of death by intracranial hemorrhage was 
related to service to include the motor vehicle accident.  No 
reliable evidence has been received suggesting that the 
service-connected residuals of fusion of the cervical spine, 
right shoulder rotator cuff injury, lumbosacral strain, 
cervical radiculopathy of the right upper extremity 
associated with residuals of fusion of the cervical spine, 
lumbar radiculopathy of the lower right extremity, injury of 
the right thumb and pendonoplasty, hemorrhoids, bilateral 
herniorrhaphy, thoracotomy scar, appendectomy and exploratory 
laparotomy scars, minimal dermatitis of the face, and anxiety 
tension headaches were factors in the Veteran's death.  
Indeed, the examiner of January 2010 unequivocally stated 
they were not related to the cause of death.  The only 
evidence indicating that there was a relationship between the 
Veteran's fatal condition and service has been the 
appellant's claim.  However, we conclude that the service 
records disclosing no cardiovascular pathology, the normal 
examinations in proximity to service and the January 2010 
opinion of the VA examiner are far more probative as to the 
onset of the fatal disease processes.

Under the circumstances, the Board finds that the Veteran did 
not have a service-connected disability that contributed 
substantially or materially to his death, combined to cause 
death, or aided or lent assistance in producing death.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service 
connection for the cause of death is not warranted and must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER


Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


